Mr. Justice Hill
dissenting:
I cannot concur in the conclusion reached- by the majority. As I read the resolution from the senate it discloses, that the- candidate who received the highest number of votes .for the-office of lieutenant governor at the. election held in November, 1912, departed, this life -after the election; that he never qualified as such officer; that the present senate, pur*177suant to the provisions of section 10 of article V of the constitution, elected one of their number as president pro tempore; that the lieutenant governor elected in November, 1910, claims the right to the office for the present biennial term, or the right to hold over, as it is termed, until his successor is elected and qualifies. Section 14 of article IV of the constitution reads: “The lieutenant governor shall be president of the senate, and shall vote only when the senate is equally divided. In case of the absence, impeachment, or disqualification from any cause of the lieutenant governor, or when he shall hold the office of governor, then the president pro tempore of the senate shall perform the duties of the lieutenant governor, until the vacancy is filled or the disability removed.” Upon account of the above and other sections of the constitution, and the circumstances above set forth, it is evident that the senate is in doubt as to the proper person to be recognized as its presiding officer after January 14th, 1913, when both the lieutenant governor elected in 1910 and the president pro tempore of the senate elected at the beginning of the present regular session are present and claim the right to so act. Under such circumstances this becomes an important question and to my mind presents a solemn occasion.
The senate, in order to be advised as to the proper interpretation to be given the different sections of the constitution upon this subject, so that- they may act advisedly and thus avoid any attack upon, or criticism pertaining to, their proceedings, have submitted the interrogatories. As I view the questions, they are, in part, publici juris and in my opinion should be answered to the extent of placing an interpretation upon these different sections of the constitution sufficient to cover the question concerning the presiding officer of the senate. In my judgment, this position is supported by the follow1 ing opinions of this court. — In Re Senate Resolution No. 10, Concerning Governorship Contest, 33 Colo. 307; In Re Fire and Excise Commissioners, 19 Colo. 482; In Re Speakership of the House of Representatives, 15 Colo. 520.